Citation Nr: 0828667	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, in June 2007 for notice of 
the requirements of the current statute and regulations under 
which the claim will be decided.  AMC/RO issued the notice as 
directed and returned the case to the Board for further 
appellate review.  Regrettably, for the reasons set forth 
below, the appeal is again REMANDED to the RO via AMC.  VA 
will notify the appellant if further action is required.


REMAND

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Title 38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

Subsection (c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

Title 38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

The veteran fell and broke his left wrist in late September 
2003.  His February 2004 claim for § 1151 benefits asserts 
that, the day after he received initial emergency medical 
treatment at a private hospital, he called VA for an 
appointment for treatment, but he was not seen until four 
days later, and all VA providers did was put on a cast and 
let him go home.  As a result, he asserts, he developed a 
protruding bone, cannot move his wrist, and he has nerve 
damage.

VA treatment records of September 2003 note the veteran 
actually called two days after his initial treatment at the 
private facility, and he was offered an appointment the same 
day he called, but he said he could not come in until the 
next day due to difficulties with his automobile.  He did in 
fact appear the next day and was treated.

The June 2004 rating decision adjudicated the claim solely on 
that basis.  There was no referral of the claims file for a 
medical review or examination.  In his August 2004 Notice of 
Disagreement, the veteran specifically asserted he had 
incurred additional disability due to improper treatment by 
VA.  In his Substantive Appeal (VA Form 9), the veteran 
asserts that he was not referred to a bone specialist and, 
during the fourth week of treatment, the cast slipped off and 
a new one was not substituted for it.  As a result, the bone 
was unable to heal.

The veteran was initially treated at UPMC-Lee Regional 
Hospital, Johnstown, PA.  The September 2003 X-ray of the 
left wrist showed a comminuted fracture of the distal left 
radius.  The report notes no evidence of any deformity.  The 
left wrist extremities were noted as swollen and not grossly 
deformed with skin intact and radial pulse present.

VA treatment records of the injury note indications the 
veteran did not comply with all medical instructions, as 
shown by a November 2003 cast-removal entry to the effect the 
veteran had cut away the cast distally from its initial 
application.  Nonetheless, a December 2003 entry notes the 
veteran's telling occupational therapy that he wanted to 
defer further therapy until he could see the orthopedist 
again, as his wrist was worse.  The June 2004 orthopedic 
entry notes examination of the veteran's wrist revealed a 
status post-left distal radius fracture with malunion, and he 
was to see the orthopedist for available options.  The August 
2004 Occupational Therapy Consult notes the veteran underwent 
surgery two weeks earlier for a corrective osteotomy of a 
severely deformed left distal radius.  (Emphasis added)

The Board deems the above as evidence of possibly increased 
disability.  Thus, the question of causation must be 
addressed and answered.  Neither the Board nor RO may use its 
own medical judgment in resolving medical issues.  Such 
questions are for medical professionals.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his September 2003 
left wrist fracture.  After securing the 
necessary release, AMC/RO should obtain 
copies of any records not already associated 
with the claims file.  At an absolute 
minimum, copies of all related X-rays taken 
at UPMC-Lee Regional Hospital, Johnstown, 
PA, will be obtained so the medical state of 
the veteran's left wrist immediately prior 
to the inception of VA treatment may be 
determined.

2.  After the above is complete, regardless 
of whether any additional records are 
obtained, AMC/RO will refer the claims file 
to an orthopedist for a comprehensive review 
of VA's treatment of the veteran's left 
wrist fracture.  Request the 
examiner/reviewer to determine and opine as 
follows:
  
(a)  What was the medical state of 
condition of the veteran's left wrist 
immediately following his emergency 
treatment at UPMC-Lee Regional Hospital 
and prior to his initial treatment by 
VA?
(b)  Do VA medical records show the 
veteran to have increased disability of 
his left wrist as compared to its 
medical state immediately prior to the 
inception of VA's treatment of it?
(c)  If so, what is that additional 
disability, and was any additional 
disability either directly or through 
aggravation of his preexisting 
condition, as a result of his VA 
treatment, either prior to the August 
2004 surgery or as a result of the 
surgery?
(d)  If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care 
or medical or surgical treatment?
(e)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider?
(f)  Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?  (See above for 
the definition of "not reasonably 
foreseeable").
(g)  Did the veteran comply with all 
medical instructions during his 
treatment?  If not, please explain, and 
opine whether his failure to comply 
with medical instructions and treatment 
contribute to or caused any increased 
or additional disability. 
   

3.  A rationale for any opinion expressed should be 
provided.  If the orthopedist cannot render the 
requested opinions without conducting an examination, 
AMC/RO will arrange an examination.  The claims file 
must be provided to the examiner as part of any 
examination.

4.  After the development requested has been 
completed, AMC/RO should review the 
examination/review report to ensure that it is 
in complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.





The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




